United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 August 25, 2006

                                                          Charles R. Fulbruge III
                            No. 05-20520                          Clerk
                        Conference Calendar


UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,
versus

CARLOS ANDRES GUZMAN-SUAREZ, also known as Roberto Benarrivo
Mendoza, also known as Nelson Fonseca, also known as Carlos
Guzman, also known as Carlos Andreas Guzman,

                                    Defendant-Appellant.

                        --------------------
           Appeal from the United States District Court
                for the Southern District of Texas
                       USDC No. 4:04-CR-73-2
                        --------------------

Before DAVIS, SMITH, and WIENER, Circuit Judges.

PER CURIAM:*

     Larry Chris Iles, the attorney appointed to represent Carlos

Andres Guzman-Suarez (Guzman), has requested leave to withdraw

and has filed a brief as required by Anders v. California, 386
U.S. 738 (1967).   Guzman has not filed a response.    Our

independent review of the record and counsel’s brief discloses no

nonfrivolous issue for appeal.   Counsel’s motion for leave to

withdraw is GRANTED, counsel is excused from further

responsibilities, and the APPEAL IS DISMISSED.     See 5TH CIR.

R. 42.2.


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.